Citation Nr: 0902060	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  95-09 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left foot disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a left leg 
disorder, on a direct basis and claimed as due to a left foot 
disorder. 

4.  Entitlement to service connection for a left hip 
disorder, on a direct basis and claimed as due to a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia. 

The issues of entitlement to service connection for a left 
leg disorder, claimed as due to a left foot disorder and 
entitlement to service connection for a left hip disorder, 
claimed as due to a left foot disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a September 1983 rating decision, the RO confirmed a 
denial of service connection for a left foot disorder.  The 
veteran did not timely appeal, and that decision became 
final.

2.  The evidence added to the record since September 1983, is 
so significant that it must be considered, along with 
evidence previously of record, in order to fairly decide the 
merits of the claim. 

3.  A left foot disorder was noted on the service entrance 
examination and pre-existed service.

4.  The competent evidence demonstrates that the veteran's 
preexisting left foot disorder was aggravated by active 
service.  


CONCLUSIONS OF LAW

1.  The September 1983 rating decision denying service 
connection for a left foot disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.156(c), 3.160(d), 
20.201, 20.302 (2008).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a left foot disorder.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2000).  

3.  The veteran's pre-existing left foot disorder was 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1132, 
1153, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303, 3.304, 3.306(b) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  VA must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, as is the case 
here, new and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In this case, looking to the law as it existed prior to 
August 29, 2001, the veteran has submitted evidence that 
qualifies as new and material.  In August 2008, a VA 
podiatrist provided an opinion regarding the veteran's left 
foot and whether or not the preexisting injury had been 
aggravated by the veteran's service.  According to the 
report, the podiatrist determined that it was more likely 
than not that the veteran's posterior tibial tendon was 
injured in service, which further led to the progression of 
her deformity and the increased symptomatology that she 
experienced while on active duty and after discharge.  
Therefore, the evidence indicates that it is possible that 
the veteran's preexisting left foot disorder was aggravated 
in service.   

According to the September 1983 rating decision, which merely 
confirmed findings of a July 1983 rating decision, the 
veteran's claim was denied because the evidence did not show 
that her left foot disorder was aggravated beyond normal 
progression during her period of active military service.  
The August 2008 VA podiatrist's opinion bears directly and 
substantially upon the specific matter under consideration.  

Therefore, the Board finds that the veteran has submitted new 
and material evidence that bears directly and substantially 
upon the specific matter under consideration and, in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
left foot disorder.  As such, this claim is reopened.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Where a veteran served during a period of war or during 
peacetime service after December 31, 1946, he is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. §§ 1111, 1137.  

A pre-existing injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progression of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, the 
increase need not be so severe as to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

In the present case, the veteran claims service connection 
for a left foot disorder.  As will be discussed below, the 
evidence of record indicates that the veteran's pre-existing 
left foot disorder was aggravated in service.

After review of all the evidence of record, the Board finds 
that the veteran's left foot disorder was noted on the 
service entrance examination and pre-existed service.  
Specifically, in April 1979, prior to entrance into service, 
she underwent a pre-induction examination, which noted second 
degree pes planus and a scar of the left foot.  Since a left 
foot disorder was noted on the April 1979 entrance 
examination, she is not entitled to the presumption of sound 
condition.  38 U.S.C.A. §§ 1111.   

Further, in the August 2008 report, the VA podiatrist 
commented that "upon a complete and thorough review of the 
veteran's available medial records it is in my medical 
opinion that it is as least as likely as not that the pre-
service left foot disorder was aggravated by service beyond 
its natural progression."  In addition, the podiatrist 
stated that, "based upon the nature of the trauma described 
while running and the onset of swelling and pain at that 
time, it is more likely than not that the posterior tibial 
tendon was injured which further led to the progression of . 
. . [the veteran's] deformity and the increased 
symptomatology that she experienced while on active duty and 
after discharge which progressed onto surgical 
intervention."  

Of further significance are the service treatment records 
which reflect repeated medical care for the veteran's left 
foot and, thus, support the August 2008 VA podiatrist's 
conclusions.  Additionally, post-service medical reports 
illustrate continued medical care for severe pes planus of 
the veteran's left foot and mild osteoarthritic changes of 
the small joints throughout her left forefoot.  

Given that the veteran's preexisting left foot disorder was 
determined by a VA examiner to have been aggravated in 
service, no medical evidence refutes this opinion, and the 
veteran's left foot disorder has been documented continuously 
following service, the Board finds entitlement to service 
connection for a left foot disorder is warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
the claim for a left foot disorder.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Moreover, with respect to the veteran's claim for entitlement 
to service connection for a left foot disorder, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a left foot disorder is granted.  

Service connection for a left foot disorder is granted.


REMAND

Having reopened and granted the veteran's claim for service 
connection for a left foot disorder, the Board finds that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  Specifically, (1) corrective 
VCAA notice should be sent, (2) the RO must obtain any 
relevant records from the Social Security Administration 
(SSA), and (3) a VA examination should be undertaken.

First, the veteran filed her claims for secondary service 
connection for her left hip and her left leg in August 1993. 
Since that time, the applicable secondary service connection 
laws have been modified. As such, corrective VCAA notice must 
be sent.

Second, VA's duty to assist includes the responsibility to 
obtain any relevant records from the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The veteran stated at a 
January 2000 VA outpatient treatment visit that she was 
receiving SSA disability benefits.  She additionally listed 
her occupation as "disabled" in an April 2000 private 
treatment record.  An April 2002 private treatment record 
also described the veteran as disabled.  As SSA records may 
be relevant to the remaining claims on appeal, the RO should 
obtain them.

Also, the evidence of record establishes that the veteran 
suffers from left hip and left leg disorders.  In light of 
the grant of service connection for a left foot disorder, the 
veteran's repeated contentions that her current left hip and 
left leg disabilities were caused by her left foot pathology, 
as well as the absence in the claims folder of a competent 
opinion addressing whether the veteran's left hip and left 
leg disorders are proximately due to or the result of her 
left foot disorder, the Board finds that a VA examination is 
necessary.  The purpose of the examination is to determine 
the nature and etiology of the veteran's left hip and left 
leg pathology.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran corrective Veterans 
Claims Assistance Act of 2000 notice 
pertaining to the issues of entitlement 
to service connection for a left hip 
disability, on a direct basis and as 
secondary to the service-connected left 
foot disorder and entitlement to service 
connection for a left leg disability, on 
a direct basis and as secondary to 
service-connected left foot disorder.  
(Such notification must include the 
criteria necessary to substantiate her 
left hip and left leg claims on direct 
and secondary bases.)

2.  Obtain a copy of the decision 
awarding the veteran SSA disability 
benefits and the medical records used in 
support of the grant.  All available 
documents should be associated with the 
veteran's claims folder.  If any such 
documents are not available, that fact 
should be noted in the claims folder.

3.  Accord the veteran a VA examination 
to determine the nature, extent, and 
etiology of her left hip and left leg 
disabilities.  The claims folder must 
be reviewed in conjunction with the 
examination.  All necessary tests, 
including X-rays, should be 
accomplished.  

All pertinent left hip and left leg 
pathology should be noted.  In 
addition, the examiner should, upon 
review of the claims folder and 
examination of the veteran, state 
whether it is at least as likely as not 
that the veteran's left hip and left 
leg disabilities are proximately due to 
or the result of her service-connected 
left foot disorder, or are otherwise at 
least as likely as not related to any 
incident of active service.  Complete 
rationale should be provided.  

4.  Upon completion of the above, 
readjudicate the issues remaining on 
appeal.  If any benefit sought on 
appeal remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and 
be provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

No action is required of the veteran until she is notified by 
the RO; however, she is advised that failure to report for 
any scheduled examination may result in the denial of her 
claim.  38 C.F.R. § 3.655 (2008).  The veteran has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


